DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 7, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Land (2017/0204532) in view of Iwasaki (JP2007/231370, Eng machine translation) and Zhang (2016/0298227).
Land teaches a crucible, see Figs. 1 and 2, comprising:
- a crucible – see 13 including
- a lid, see lid 12 which includes a first surface (4) holding a seed (3), and
the container includes a circular recess as per Fig. 2 in order to improve heating [0250], but does not teach an annular recess and, while teaching a heater that includes an outer heating device (see 2) does not teach the inner heating device as claimed or a lift.
	Iwasaki teaches that in a crucible for depositing a layer on a substrate, either a circular recess or an annular recess (see Figs. 1 and 6A and related text) is useful for providing evaporated material to a substrate.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to modify the recess of Land as an annular recess because Iwasaki teaches that such a recess provides improved surface area of heat contact over a circular recess [0033].
	In regard to the inner heating device provided in the recess, Iwasaki teaches heater 17 that is provided in the recess [0019], therefore the outer and inner heaters are taught per the combination.
In regard to the limitation related to the inner heating device configured to move in a height direction, Zhang teaches that it is useful to include a driving means that meets the requirements of the claimed lift because the driving means includes a lift, see vertical rod 206 [0004, 17, 24-29].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the heaters of the combined art such that they move by a lift as is taught by Zhang as it would further improve the temperature control, which is desired by Iwasaki and Land.
	Regarding claim 7, the seed crystal (3) is placed on the lid surface (4).
	Regarding claims 6, 9-11, Land teaches induction and/or resistance heating [0249] and Iwasaki teaches resistive heating [0012], therefore the selection of a particular heating method is an obvious selection based on the teachings.  Further to claim 10, Iwasaki teaches power sources, a selection of high frequency would have been obvious without a showing of criticality.  HF sources are well known in the art and as per MPEP 2144.07, the selection of a known part for its intended use is obvious without a showing of criticality.   Claim 11 includes an optional clause because the apparatus is claimed and it does not require the apparatus to be used.
	Regarding claim 13, it would be a matter of obvious for the heater of the modified apparatus including the annular shaped recess to have an analogous shape, as per MPEP 2144.04 IV. B. a selection of shape is prima facia obvious without a showing of criticality – in this case wherein Iwasaki teaches that the modified shape provides for more heated surface area, it would be obvious (if not implicitly understood) that the heater is shaped according to the recess shape as claimed.
	Regarding claim 14, growing crystal is an optional clause as the apparatus is viable even without use and the raw material heating temperature is an intended use of the apparatus – wherein the prior art teaches heaters, they would be understood to be able to be heated to any temperature such as above 2000C and, further, in any case, the selection of a diameter of substrate is an obvious selection and also an intended use, but Land teaches a diameter greater than 2 inches [0038]. 

Response to Arguments
Applicant’s arguments filed 08/17/2022, with respect to the rejections of the previous claim have been fully considered and are persuasive – but the same prior art is applied in a different manner and teaches all claim elements as per above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715